     Case 8:21-cv-01101-CJC-KES Document 1 Filed 06/24/21 Page 1 of 22 Page ID #:1



1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Kaden Laursen
7

8
                           UNITED STATES DISTRICT COURT
9
           CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10

11                                           CASE NO. 8:21-cv-01101
12
     Kaden Laursen
13
                         Plaintiff,          COMPLAINT FOR DAMAGES:
14                                            1. Violation of Fair Credit Reporting Act;
           v.                                 2. Violation of the California Consumer
15                                               Credit Reporting Agencies Act
16   Experian Information Solutions, Inc.;
17
     Equifax Information Services, LLC;
     Upstart Network, Inc.
18

19                       Defendants.
20

21

22

23
           COMES NOW Plaintiff Kaden Laursen, an individual, based on information
24
     and belief, to allege as follows:
25
                                      INTRODUCTION
26
        1. This case arises under the Fair Credit Reporting Act, 15 U.S.C. § 1681s-
27
           2(b), 15 U.S.C. § 1681e(b), 15 U.S.C. § 1681i(a)(2)(A)), 15 U.S.C. §
28




                                              1
     Case 8:21-cv-01101-CJC-KES Document 1 Filed 06/24/21 Page 2 of 22 Page ID #:2



1
           1681i(a)(4)), 15 U.S.C. §1681i(a)(5)(A)), and the California Consumer
2
           Credit Reporting Agencies Act, California Civil Code §1785.25(a).
3
        2. Plaintiff seeks redress for the unlawful and deceptive practices committed
4
           by the Defendants in connection with their inaccurate, misleading, or
5
           incomplete reporting of Plaintiff’s debt included and discharged in
6
           Plaintiff’s Chapter 7 bankruptcy.
7
        3. Defendant Upstart Network, Inc. (hereinafter “Upstart”) is reporting
8
           Plaintiff’s account as being charged off and in collections despite being
9
           discharged in Plaintiff’s chapter 7 bankruptcy.
10
        4. Such reporting is wholly inaccurate, misleading, and adversely impacts
11

12
           Plaintiff’s credit worthiness.

13      5. Plaintiff’s credit score has been adversely impacted by the reporting.
14      6. Plaintiff’s credit reports have been disseminated to third parties since the
15         entry of his discharge and Plaintiff has been unable to obtain favorable
16         interest rates due to the reporting by Upstart and its failure to properly
17         update its tradeline and follow the Metro 2 reporting standards.
18      7. The United States Congress has found the banking system is dependent
19         upon fair and accurate credit reporting. Inaccurate credit reports directly
20
           impair the efficiency of the banking system, and unfair credit reporting
21
           methods undermine the public confidence, which is essential to the
22
           continued functioning of the banking system.
23
                               JURISDICTION & VENUE
24

25
        8. Plaintiff re-alleges and incorporates herein by this reference the allegations

26
           in each and every paragraph above, fully set forth herein.

27
        9. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and

28
           15 U.S.C. § 1681
        10. This venue is proper pursuant to 28 U.S.C. §1391(b)(1).

                                               2
     Case 8:21-cv-01101-CJC-KES Document 1 Filed 06/24/21 Page 3 of 22 Page ID #:3



1
        11. Plaintiff resides within the Western District of California.
2
                               GENERAL ALLEGATIONS
3
        12.Plaintiff alleges that each and every defendant data furnisher was included
4
           in Plaintiff’s Chapter 7 bankruptcy filing or had notice of Plaintiff’s
5
           bankruptcy filing and discharge.
6
        13.Plaintiff alleges that Upstart received notice of Plaintiff’s chapter 7 filing
7
           or had reason to know of Plaintiff’s bankruptcy filing and discharge.
8
        14.Plaintiff alleges that each and every Defendant is familiar with credit
9
           reporting industry standards and subscribes thereto.
10
        15.Plaintiff alleges that each and every Defendant understands that deviation
11
           from credit reporting industry standards can and often does result in denial
12
           of credit, higher interest rates, and prompts those making credit decisions
13
           to draw a more negative inference from the reported data than if the
14
           Defendant reported in accordance with the recognized industry standard.
15
        16.Plaintiff alleges that all actions alleged herein by Defendants were done
16
           knowingly, intentionally, and in reckless disregard for credit reporting
17
           industry standards in an attempt to purposefully undermine Plaintiff’s
18
           ability to reorganize and repair Plaintiff’s FICO Score.
19
        17.In the alternative Plaintiff alleges that each and every Defendant’s actions
20
           was the result of reckless policies and procedures that inevitably led to
21
           inaccurate, misleading, or incomplete credit reporting.
22
                         FICO, Inc.
23
        18.FICO is a leading analytics software company with its principal
24
           headquarters located in San Jose California. FICO has over 130 patents
25
           related to their analytics and decision management technology, and
26
           regularly uses mathematical algorithms to predict consumer behavior
27
           including credit risk.
28




                                                3
     Case 8:21-cv-01101-CJC-KES Document 1 Filed 06/24/21 Page 4 of 22 Page ID #:4



1
        19.The FICO Score has become the standard measure of consumer credit risk
2
           in the United States and is used in ninety percent of lending decisions.
3
        20.A FICO score consists of a three-digit number summarizing a consumer’s
4
           credit risk or likelihood to repay a loan. FICO periodically updates its
5
           scoring models resulting in multiple FICO Score versions.
6
        21.Base FICO Scores range from 300 to 850, while industry-specific FICO
7
           Scores range from 250-900. A higher FICO Score demonstrates lower
8
           credit risk or less likelihood of default.
9
        22.Different lenders use different versions of FICO Scores when evaluating a
10
           consumer’s credit worthiness.
11
        23.There are 28 FICO Scores that are commonly used by lenders.
12
        24.A consumer’s FICO Score is calculated based solely on information in
13
           consumer credit reports maintained at credit reporting agencies (CRAs).
14
        25.The three largest CRAs are Experian Information Solutions, Inc.; Equifax,
15
           Inc. and Transunion, LLC.
16
        26.FICO does not control what information is provided on a consumer’s credit
17
           report. Instead, the scoring models or algorithms are based on the premise
18
           that information provided by the CRAs is accurate and complies with
19
           credit reporting industry standards.
20
        27.There are five key factors that a FICO Score considers: 1) Payment History
21
           2) Amount of Debt 3) Length of Credit History 4) New Credit and 5)
22
           Credit Mix.
23
        28.Each of the five factors is weighted differently by FICO.
24
        29.35% of a consumer’s FICO Score relates to payment history, 30% relates
25
           to the amount of debt, 15% relates to the length of credit history, 10%
26
           relates to new credit, and the last 10% relates to a consumer’s credit mix or
27
           the different types of debts reported.
28




                                                4
     Case 8:21-cv-01101-CJC-KES Document 1 Filed 06/24/21 Page 5 of 22 Page ID #:5



1
        30.Payment history refers to whether a consumer has paid their bills in the
2
           past, on time, late or missed payments. The more severe, recent, and
3
           frequent the late payment information, the greater the impact on a FICO
4
           Score. Public record items such as bankruptcy, foreclosure, judgments,
5
           and wage garnishments are also considered part of a consumer’s payment
6
           history.
7
        31.In factoring the severity of delinquent payments, a FICO Score considers
8
           how late the payment continues to be, how much is owed, how recently
9
           this occurred, and how many delinquent accounts exist.
10
        32.Once a delinquent account has been remedied the longer the account stays
11
           current the more a consumer’s FICO Score should increase.
12
        33.FICO Scores are entirely dependent upon information provided by data
13
           furnishers (DFs) to CRAs.
14
        34.The FICO scoring formula treats both Chapter 7 and Chapter 13
15
           Bankruptcies similarly in terms of their impact on one’s FICO Score.
16
           Specifically, both Chapters have the same level of severity with respect to
17
           their FICO Score and for both, FICO uses the FILING DATE to determine
18
           how long ago the bankruptcy took place.
19                    Metro 2
20
        35.The Consumer Data Industry Association is an international trade
21
           association representing the consumer credit, mortgage reporting,
22
           employment and tenant screening and collection service industries.
23
        36.The credit reporting industry has adopted a standard electronic data
24
           reporting format called the Metro 2 format. The Metro 2 format was
25
           developed by the CDIA in an effort to universally report debts in a
26
           particular manner that is understood to be the most accurate way in which
27
           to report a debt. Specifically, Metro 2 format was designed to allow
28




                                              5
     Case 8:21-cv-01101-CJC-KES Document 1 Filed 06/24/21 Page 6 of 22 Page ID #:6



1
           reporting of the most accurate and complete information on consumer’s
2
           credit history.
3
        37.The CDIA’s Metro 2 format is the credit reporting industry standard for
4
           accurate credit reporting.
5
        38.The credit reporting industry at large depends upon Metro 2 and the
6
           CDIA’s recommendations for reporting debt accurately.
7
        39.The CDIA is The expert on accurate credit reporting. In support of this
8

9
           allegation Plaintiff avers the following:

10
              a. The CDIA offers a FCRA certificate program for all CRAs.

11            b. The CDIA offers a FCRA awareness program for all CRAs.
12            c. The CDIA offers a FCRA Certificate program for DFs.
13            d. The CDIA offers a FCRA awareness program for DFs.
14            e. The CDIA offers a Metro 2 Learning system to provide detailed
15               instructions on the use of Metro 2 format to ensure understanding of
16               the reporting guidelines for each field of the Metro 2 Format as well
17               as the relationship between multiple fields.
18
              f. The CDIA hosts workshops developed and authorized by Equifax,
19
                 Experian, Innovis, and Transunion.
20
              g. The CDIA developed a credit reporting resource guide for accurately
21
                 reporting credit.
22
        40.The CDIA’s Metro 2 is accepted by all CRAs.
23
        41.The credit reporting accepted industry standards for reporting Metro 2
24
           accurately are found in the CDIA’s credit reporting resource guide
25
           (CRRG).
26

27
        42.The CRRG outlines the industry standards for most accurately reporting

28         debts using Metro 2.
        43.The three main credit bureaus helped draft the CRRG.

                                               6
     Case 8:21-cv-01101-CJC-KES Document 1 Filed 06/24/21 Page 7 of 22 Page ID #:7



1
        44.The CRRG is not readily available to the public. It can be purchased online
2
           for $229.45.
3
        45.Even if a buyer is ready willing and able to pay for the CRRG, the CDIA
4
           will NOT grant access to the guide unless the buyer represents an
5
           organization included in the Metro 2 Access Policy.
6
        46.When FICO calculates credit scores the algorithms use Metro 2
7
           information based on industry standards established by the CDIA.
8

9
        47.The algorithms used by FICO in determining a consumer’s credit score are

10
           premised on the Metro 2 data received comporting with the CDIA’s

11         recommendations for accurate credit reporting.
12      48.If the Metro 2 data received by FICO deviates from industry standards an
13         inaccurate or incorrect FICO Score results. If the resulting FICO Score is
14         lower a consumer will be considered a higher credit risk resulting in less
15         favorable lending terms.
16                        e-OSCAR
17      49.E-OSCAR is the web-based Metro 2 compliant system developed by
18
           Experian Information Solutions, Inc.; Equifax, Inc.; TransUnion, LLC and
19
           Innovis that enables DFs and CRAs to create and respond to consumer
20
           credit disputes.
21
        50.When a consumer sends a dispute letter to a CRA the CRA then sends an
22
           automated credit dispute verification (ACDV) via e-Oscar to the DF.
23
        51.The ACDV contains Metro 2 codes next to certain data fields associated
24
           with a credit file e.g. “Account Type” “07” (07 in Metro 2 refers to a
25
           Charge Account).
26

27
                 Bankruptcy Credit Reporting Industry Standards & Consumer

28               Information Indicator


                                              7
     Case 8:21-cv-01101-CJC-KES Document 1 Filed 06/24/21 Page 8 of 22 Page ID #:8



1
        52.When a consumer files bankruptcy certain credit reporting industry
2
           standards exist.
3
        53.Certain Metro 2 data is regularly expected and calculated by FICO when
4
           determining a consumer’s credit worthiness.
5
        54.The Consumer Information Indicator (CII) is a critical field in the Metro 2
6
           Format that indicates a special condition that applies to a specific
7
           consumer.
8

9
        55.Under Metro 2 the CII must be reported only on the consumer to whom the

10
           information applies.

11      56.It is the credit reporting industry standard to report a very specific CII upon
12         the filing of a consumer bankruptcy.
13      57.In the consumer bankruptcy context CII Metro 2 Code “A” denotes that a
14         petition for Chapter 7 has been filed, is active, but no discharge has been
15         entered.
16      58.CII Metro 2 Code “D” indicates that a Chapter 13 petition has been filed, is
17         active, but no discharge entered. This is usually translated on a consumer
18
           credit report as “Wage Earner Plan” or “WEP” in the “Account Status”
19
           portion of a trade line. Such reporting alerts any potential lender that the
20
           account is no longer in a collectable status but is being handled by a
21
           Chapter 13 trustee.
22
        59.The CII Metro 2 Code “Z” indicates that a bankruptcy petition has been
23
           filed but the chapter is undesignated/unknown.
24
        60.The CII Metro 2 Code “E” denotes that a Chapter 7 bankruptcy has been
25
           discharged.
26

27
        61.The CII Metro 2 Code “H” denotes that a Chapter 13 bankruptcy has been

28         discharged.


                                               8
     Case 8:21-cv-01101-CJC-KES Document 1 Filed 06/24/21 Page 9 of 22 Page ID #:9



1
        62.The CII field is a critical field for consumers and directly relates to and
2
           impacts a consumer’s credit worthiness.
3
        63.The lack of a CII reported makes it appear that a consumer has not
4
           addressed outstanding debt obligations through the bankruptcy process.
5
        64.The lack of a CII reported also suggests that creditors are free to collect
6
           against a consumer as an individual or that no stay exists to prevent in
7
           personam collection activity.
8

9
        65.Failure to report the correct CII indicator will prompt those making credit

10
           decisions to draw a more negative inference regarding a consumer’s credit

11         worthiness.
12      66.Under the Fair Credit Reporting Act a bankruptcy can be reported for ten
13         years.
14      67.The ten-year rule for reporting runs from the date the bankruptcy was filed.
15      68.A consumer’s FICO Score is directly related to the date on which a petition
16         is filed and acknowledged.
17      69.The more time that has passed since the filing of the bankruptcy, the less
18
           negative impact the bankruptcy will have on a consumer’s FICO Score.
19
        70.Failure to reference the bankruptcy filing (CII field) and or the correct
20
           petition date shall result in a lower FICO Score resulting in those making
21
           credit decisions to draw a more negative inference regarding a consumer’s
22
           credit worthiness.
23
                    Plaintiffs Bankruptcy Filing
24
        71.Plaintiff filed for Chapter 7 bankruptcy protection on March 4, 2020 in
25
           order to discharge various debts and improve Plaintiff’s credit worthiness
26

27
           and FICO Score.

28      72.Plaintiff received his Chapter 7 discharge on June 22, 2020.


                                               9
     Case 8:21-cv-01101-CJC-KES Document 1 Filed 06/24/21 Page 10 of 22 Page ID #:10



1
        73. On August 3, 2020 Plaintiff ordered a credit report from Experian, Equifax,
2
            and TransUnion to ensure proper reporting by Plaintiff’s creditors after
3
            completion of his chapter 7 bankruptcy.
4
        74. Plaintiff noticed several different trade lines on the August 3, 2020 credit
5
             report all reporting inaccurate, misleading, or incomplete information that
6
             did not comply with credit reporting industry standards.
7
        75. An account with Upstart reported Plaintiff’s account as being charged off
8

9
            and in collections after entry of his discharge.

10
        76. In response, Plaintiff disputed the inaccurate Upstart tradeline via certified

11          mail with Experian, Equifax, and TransUnion on September 28, 2020.
12      77. Plaintiff’s dispute letter specifically put defendant Upstart on notice that
13          Plaintiff had filed for bankruptcy and received a discharge and that the
14          account should be updated to reflect the bankruptcy discharge and not be
15          listed as charged off.
16
        78. Plaintiff is informed and believes that each CRA received Plaintiff’s
17
             dispute letter and in response sent Plaintiff’s dispute to each DF via an
18
             ACDV through e-OSCAR.
19
        79. Plaintiff ordered a second credit report on November 3, 2020 from
20
             Experian for the sole purpose to ensure Plaintiff’s account with Upstart
21
             had in fact been updated.
22
        80. The Upstart account listed above had not been updated and was still
23
            reporting the account as charged off rather than included/discharged in
24
            bankruptcy.
25
        81. Plaintiff
26
            Inaccuracy – Upstart
27

28




                                                10
     Case 8:21-cv-01101-CJC-KES Document 1 Filed 06/24/21 Page 11 of 22 Page ID #:11



1
        82. Plaintiff was frustrated to see that Defendant Upstart did not properly
2
             update the accounts but instead continued to report Plaintiff’s account as
3
             being charged off and in collections after plaintiff received a discharge.
4
        83. Upstart did not update Plaintiff’s credit report to indicate that the account
5
             was included and discharged in bankruptcy and instead continued to report
6
             on Plaintiff’s credit report as if no bankruptcy were filed.
7
        84. Therefore, it appears that Upstart can still collect against Plaintiff and that
8
             the Upstart account was not included and discharged in bankruptcy.
9
        85. Upstart has failed to report anything whatsoever that would alert creditors
10
             that Upstart can no longer collect against Plaintiff on that debt.
11
                   Willfulness
12
        86. This was not a negligent act by Defendant Upstart but instead an
13
             intentional act to purposefully undermine Plaintiff’s ability to effectively
14
             restore Plaintiff’s credit through bankruptcy.
15
        87. Upstart is not following industry standards and is not listing the correct
16
             consumer information indicator (CII) as the CII should have been updated
17
             to E as Plaintiff’s bankruptcy has been discharged.
18
        88. By indicating that the account status as charged off without noting the
19
             chapter 7 bankruptcy discharge it appears that Plaintiff has failed to
20
             address this outstanding debt thus making Plaintiff less credit worthy.
21
        89. Upstart reporting makes Plaintiff appear less credit worthy because, if the
22
             CII E were reported the charged off and collection notations would be
23
             replaced with a status of included and discharged in bankruptcy.
24
        90. Such a notation alerts lenders that Plaintiff’s debt with Upstart has been
25
             included and discharged in bankruptcy rather than still collectible.
26
        91. Once Upstart received Plaintiff’s dispute rather than acknowledge the
27
             bankruptcy filing and subsequent discharged, Upstart noted the account as
28




                                                 11
     Case 8:21-cv-01101-CJC-KES Document 1 Filed 06/24/21 Page 12 of 22 Page ID #:12



1
            being charged off and in collections rather than simply list that the account
2
            was included and discharged in bankruptcy.
3
        92. Rather than mark the account as included and discharged in bankruptcy
4
            Upstart continues to report the account delinquent i.e. charged off and in
5
            collections with the hope that Plaintiff will pay the account at some point
6
            in the future.
7
        93. Upstart also specifically notated that Plaintiff had a negative payment
8
            rating and/or payment history in October of 2020, nearly four months after
9
            entry of Plaintiff’s chapter 7 discharge.
10
        94. The negative notation was transmitted by Upstart after Plaintiff disputed
11
            the derogatory Upstart tradeline.
12
        95. Plaintiff believes the reporting of the inaccurate and misleading
13
            information was done by Upstart with the specific intent to have Plaintiff
14
            make a payment on the account in order to have the negative information
15
            removed from his credit report.
16
        96. Upstart’s post-discharge update on the account was done to harm
17
            Plaintiff’s credit report and ignored the requirements of the Metro-2
18
            reporting.
19
        97. Such a scheme directly undermines the integrity of not only the bankruptcy
20
            court but also the integrity of the credit reporting system at large.
21
                   Damages
22
        98. As a result of the incorrect reporting, Plaintiff has suffered economic loss,
23
            diminished credit, emotional harm, and excessive stress resulting in doubt as
24
            to the effectiveness of the Bankruptcy Code.
25
        99. Plaintiff is frustrated and annoyed that his credit score has not improved
26
            since the discharge of his chapter 7 bankruptcy as he believed the account
27
            with Upstart was discharged.
28




                                                12
     Case 8:21-cv-01101-CJC-KES Document 1 Filed 06/24/21 Page 13 of 22 Page ID #:13



1
        100. Plaintiff’s anxiety and stress has increased significantly as he learned that
2
             Upstart was not acknowledging the bankruptcy discharge and believes that
3
             Upstart can still collect on the account.
4
        101. The inaccuracy has been transmitted to third parties.
5
        102. Plaintiff’s credit score has remained at a low level as a result of the Upstart
6
             reporting, preventing him from rebuilding his credit and qualifying for
7
             financing.
8
        103. The actions of Experian, Equifax and Upstart as alleged herein are acts in
9
             violation of the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b).
10
                                 FIRST CAUSE OF ACTION
11              (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681e(b))
                                      Against Defendants)
12

13           Experian and Equifax – Failure to Assure Credit Reporting Accuracy.
14
        104. Plaintiff realleges and incorporates herein the allegation in each and every
15
             paragraph above as though fully set forth herein.
16
        105. Experian and Equifax violated 15 U.S.C. § 1681e(b) by failing to establish
17
             and/or to follow reasonable procedures to assure maximum possible
18

19
             accuracy in the preparation of Plaintiff’s credit reports and credit files it

20           published and maintained concerning Plaintiff.
21      106. Had Experian and Equifax maintained reasonable procedures to assure
22           maximum accuracy Experian and Equifax would never have allowed
23           Defendant Upstart to report the account as described herein.
24      107. As a result of Experian and Equifax’s violations of 15 U.S.C. § 1681e(b),
25           Plaintiff suffered actual damages, including but not limited to: diminished
26           credit, damage to reputation, embarrassment, humiliation, and other mental
27
             and emotional distress.
28
                   Willfulness


                                                 13
     Case 8:21-cv-01101-CJC-KES Document 1 Filed 06/24/21 Page 14 of 22 Page ID #:14



1
        108. The violations described herein by Experian and Equifax were willful,
2
            specifically the Credit Bureaus have intentionally and purposefully set up a
3
            system where inaccuracies are not only probable but inevitable.
4
        109. Experian and Equifax intentionally send consumer disputes to employees
5
            who do not live within the continental United States.
6
        110. This is done intentionally to hide and or subvert a consumer’s ability to
7
            confront individual directly responsible for approving accurate reporting.
8

9
        111. These employees for Defendants Experian and Equifax receive little to know

10
            training concerning how to accurately report consumer debt.

11      112. Instead, these employees are simply instructed to parrot whatever
12          information a data furnisher provides regardless of whether or not that
13          information is accurate. See Saez v. Trans Union, LLC, 621 F.Supp. 2d
14          1074, 1083, 1088 (D.Or. 2007); Grigoryan v. Experian Info. Sols., Inc., 84
15          F. Supp. 3d 1044, 1091 (C.D. Cal. 2014); Haykuhi Avetisyan v. Experian
16          Info Sols., No. CV 14-05276-AB (ASX)
17      113. Experian and Equifax employees are regularly expected to review and
18
            approve over 90 disputes per day rendering less than five minutes to review,
19
            investigate, and respond to each dispute received.
20
        114. Experian and Equifax have intentionally setup this system to undermine,
21
            hide, and otherwise frustrate consumers’ ability to properly dispute and
22
            correct credit reports.
23
        115. Experian and Equifax also allowed Upstart to report the account post chapter
24
            7 discharge with actual knowledge of Plaintiff’s chapter 7 filing and
25
            subsequent discharge.
26

27
        116. Experian and Equifax knew Plaintiff filed bankruptcy and received a

28          discharge and yet somehow allowed Upstart to report inaccurately and
            obviously outside of recognized industry standards.

                                                14
     Case 8:21-cv-01101-CJC-KES Document 1 Filed 06/24/21 Page 15 of 22 Page ID #:15



1
        117. Given that Experian and Equifax helped draft the CRRG, and Plaintiff
2
            specifically referenced industry guidelines in the dispute letter Experian
3
            knew that the Upstart account was not reporting in a manner consistent with
4
            industry standards i.e. accurate, but chose to do nothing.
5
        118. Consequently, Defendant Experian and Equifax is liable for punitive
6
            damages in an amount to be determined by the Court pursuant to 15 U.S.C. §
7
            1681n. In the alternative, Experian and Equifax were at least negligent,
8

9
            which entitles Plaintiff to recovery under 15 U.S.C. § 1681o.

10
        119. Plaintiff is entitled to recover actual damages, statutory damages, costs and

11          attorney’s fees from Experian and Equifax in an amount to be determines by
12          the Court pursuant to 15 U.S.C. § 1681n and § 1681o.
13                            SECOND CAUSE OF ACTION
               (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681s-2(b))
14
                                     Against Defendants)
15

16
            Upstart – Failure to Reinvestigate.
17      120. Plaintiff realleges and incorporates herein the allegation in each and every
18
            paragraph above as though fully set forth herein.
19
        121. 15 USC 1681s-2(b) and 15 USC 1681i-(a)1 prohibits furnishers from
20
            providing any information relating to a consumer to any consumer reporting
21
            agency if the person knows or has reasonable cause to believe that the
22
            information is inaccurate or misleading and requires a furnisher to update
23
            and or correct inaccurate information after being notified by a consumer
24
            reporting agency of a dispute by a consumer.
25
        122. Defendant Upstart violated section 1681s-2(b) by failing to conduct a
26

27
            reasonable investigation and re-reporting misleading and inaccurate account

28          information.


                                                15
     Case 8:21-cv-01101-CJC-KES Document 1 Filed 06/24/21 Page 16 of 22 Page ID #:16



1
        123. The CRAs provided notice to Upstart that Plaintiff was disputing the
2
             inaccurate and misleading information, but Upstart failed to conduct a
3
             reasonable investigation of the information.
4
        124. Based on Plaintiff’s dispute, Upstart should have known its account was
5
             included in Plaintiff’s Chapter 7 discharge.
6
        125. The most basic investigation would include a simple review of well-
7
             established credit reporting industry standards.
8

9
        126. Plaintiff alleges Upstart did not review well established industry standards

10
             for credit reporting.

11      127. If Upstart had reviewed such standards Upstart would have seen its reporting
12           was not in compliance and consequently inaccurate and or incomplete.
13      128. Instead Upstart, in October of 2020, transmitted additional negative account
14           information.
15      129. Such an investigation would be reasonable.
16      130. Plaintiff also alleges that Upstart did not investigate whether Plaintiff filed
17           for bankruptcy and whether a discharge was entered.
18
        131. The lack of investigation is unreasonable.
19
        132. Plaintiff further alleges that Upstart have not properly trained those directly
20
             investigating disputes on Metro 2 generally or credit reporting industry
21
             standards and as such have developed reckless policies and procedures.
22
             Experian and Equifax – Failure to Reinvestigate Disputed
23
             Information.
24
        133. Plaintiff realleges and incorporates herein the allegation in each and
25
             every paragraph above as though fully set forth herein.
26

27
        134. After Plaintiff disputed the accounts mentioned above, Experian and

28           Equifax was required to conduct a reasonable investigation and to delete
             any information that was not accurate under 15 USC 1681i-(a)1.

                                                 16
     Case 8:21-cv-01101-CJC-KES Document 1 Filed 06/24/21 Page 17 of 22 Page ID #:17



1
        135. Experian and Equifax failed to conduct a reasonable investigation and
2
            failed to correct the misleading and or inaccurate statements on the
3
            account within the statutory time frame or at all.
4
        136. Plaintiff alleges that Experian and Equifax has its own independent duty
5
            to conduct a reasonable investigation 15 USC 1681i-(a)1.
6
        137. Experian and Equifax are not passive entities bound to report whatever
7
            information a data furnisher, such as Upstart, provides.
8

9
        138. Plaintiff alleges that Experian and Equifax are readily familiar with

10
            Metro 2 guidelines and credit reporting industry standards given that

11          Equifax helped draft said guidelines.
12      139. In fact, Experian and Equifax sponsors and authorizes workshops hosted
13          by the CDIA that teach the following to Data Furnishers:
14              a. Do not report delinquencies post-petition pre discharge in the
15                 payment history section regardless of Chapter 7 and instead report
16                 the Metro 2 indicator E once a discharge is entered.
17              b. The above reporting is the correct and accurate way to report debts
18
                   included in consumer bankruptcy filings.
19
        140. Given the aforementioned, Plaintiff alleges that Experian and Equifax
20
            can and do suppress inaccurate information from being reported when
21
            DFs provide inaccurate information.
22
        141. Experian and Equifax can and does instruct DFs on how to properly
23
            report certain accounts from time to time upon request from the DF.
24
        142. Experian and Equifax failed to conduct a reasonable investigation
25
            because any basic investigation would have uncovered that certain DFs
26

27
            were not following credit reporting industry standards.

28      143. Experian and Equifax would have known that Plaintiff filed for Chapter 7
            based on multiple other accounts reporting as much.

                                                17
     Case 8:21-cv-01101-CJC-KES Document 1 Filed 06/24/21 Page 18 of 22 Page ID #:18



1
        144. Experian and Equifax would have known that Plaintiff received a chapter
2
            7 discharge based on multiple other accounts reporting as much.
3
        145. Experian and Equifax would have known that failure to report a CII
4
            given that a Chapter 7 was filed did not comply with industry standards.
5
        146. In fact, Experian and Equifax knew plaintiff filed for chapter 7
6
            bankruptcy because its own public records section reflects that Plaintiff
7
            filed bankruptcy.
8

9
        147. Experian and Equifax therefore did not do the most basic investigation

10
            regarding credit reporting industry standards otherwise the

11          aforementioned would have been uncovered.
12      148. Experian and Equifax intentionally, willfully or with reckless disregard
13          for Plaintiff’s accuracy did no investigation whatsoever given that
14          Experian and Equifax general policy is to simply parrot whatever
15          information a data-furnishers sends.
16      149. Such policy and procedure inherently lead to inaccurate information
17          being reported and therefore such an investigation is wholly
18
            unreasonably and reckless i.e. willful.
19
                               THIRD CAUSE OF ACTION
20             (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(4))
21
                                     Against Defendants)

22          Experian and Equifax – Failure to Review and Consider All Relevant
23          Information.
24
        150. Plaintiff realleges and incorporates herein the allegation in each and every
25
            paragraph above as though fully set forth herein.
26
        151. Experian and Equifax violated 15 U.S.C. § 1681i(a)(4) by failing to review
27
            and consider all relevant information submitted by Plaintiff.
28




                                                18
     Case 8:21-cv-01101-CJC-KES Document 1 Filed 06/24/21 Page 19 of 22 Page ID #:19



1
        152. As a result of Experian and Equifax’s violations of 15 U.S.C. § 1681i(a)(4),
2
            Plaintiff suffered actual damages, including but not limited to, damage to
3
            reputation, embarrassment, humiliation, and other mental and emotional
4
            distress.
5
        153. The violations by Experian and Equifax were willful, rendering each of the
6
            Defendants individually liable for punitive damages in an amount to be
7
            determines by the Court pursuant to 15 U.S.C. § 1681n.
8

9
        154. In the alternative, Experian and Equifax were negligent, which entitles

10
            Plaintiff to recovery under 15 U.S.C. § 1681o.

11      155. Plaintiff is entitled to recover actual damages, statutory damages, costs and
12          attorney’s fees from Experian and Equifax in an amount to be determines by
13          the Court pursuant to 15 U.S.C. § 1681n and § 1681o.
14                            FOURTH CAUSE OF ACTION
15
             (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(5)(A))
                                     Against Defendants)
16

17          Experian and Equifax – Failure to Delete Disputed and Inaccurate
            Information.
18

19      156. Plaintiff realleges and incorporates herein the allegation in each and every
20          paragraph above as though fully set forth herein.
21      157. Experian and Equifax violated 15 U.S.C. § 1681i(a)(5)(A) by failing to
22          promptly delete the disputed inaccurate items of information from Plaintiff’s
23
            credit file or modify the item of information upon a lawful reinvestigation.
24
        158. As a result of Experian and Equifax’s violation of 15 U.S.C. §
25
            1681i(a)(5)(A), Plaintiff suffered actual damages, including but not limited
26
            to, damage to reputation, embarrassment, humiliation, and other mental and
27
            emotional distress.
28




                                                19
     Case 8:21-cv-01101-CJC-KES Document 1 Filed 06/24/21 Page 20 of 22 Page ID #:20



1
        159. The violations by Experian and Equifax were willful, rendering each of the
2
            Defendants individually liable for punitive damages in an amount to be
3
            determines by the Court pursuant to 15 U.S.C. § 1681n.
4
        160. In the alternative, Experian and Equifax were negligent, which entitles
5
            Plaintiff to recovery under 15 U.S.C. § 1681o.
6
        161. Plaintiff is entitled to recover actual damages, statutory damages, costs and
7
            attorney’s fees from Experian and Equifax in an amount to be determines by
8

9
            the Court pursuant to 15 U.S.C. § 1681n and § 1681o.

10
                                   FIFTH CAUSE OF ACTION
               (Violation of California Consumer Credit Reporting Agencies Act
11                  California Civil Code § 1785.25(a) Against Defendants)
12
            Upstart – Reporting Inaccurate Information to CRAs.
13

14
        162. Plaintiff realleges and incorporates herein the allegation in each and every
15
            paragraph above as though fully set forth herein.
16
        163. In the regular course of its business operations, Upstart routinely furnish
17
            information to credit reporting agencies pertaining to transactions between
18
            Defendants and Defendant’s consumers, so as to provide information to a
19
            consumer’s credit worthiness, credit standing and credit capacity.
20
        164. Upstart intentionally and knowingly reported misleading and inaccurate
21          account information to the CRAs that did not follow with well-established
22          industry standards.
23      165. Plaintiff alleges that Upstart re-reported the information contained herein
24          in violation of California Civil Code § 1785.25(a).
25      166. Plaintiff also allege that Upstart had reason to know that the information
26          reported on Plaintiff’s account were misleading, inaccurate, and
27          incomplete.
28




                                                20
     Case 8:21-cv-01101-CJC-KES Document 1 Filed 06/24/21 Page 21 of 22 Page ID #:21



1
        167. Plaintiff alleges that Upstart had reason to know that by not complying
2
             with well-established industry standards lenders will draw a more negative
3
             inference with respect to Plaintiff’s credit worthiness.
4
        168. Plaintiff alleges that the dispute letters from all three credit reporting
5
             agencies, the consumer data industry resource guide, and results of its
6
             investigation should have provided notice to Upstart of its misleading and
7
             inaccurate reporting.
8
        169. Upstart failed to notify Experian and Equifax that the information Upstart
9
             re-reported was inaccurate before the end of 30 business days, in violation
10
             of California Civil Code § 1785.25(a).
11
        170. Upstart’s communications of false information, and repeated failures to
12
             investigate, and correct their inaccurate information and erroneous
13
             reporting were done knowingly, intentionally, and in reckless disregard for
14
             their duties and Plaintiff’s rights.
15
        171. As a direct and proximate result of Upstart’s willful and untrue
16
             communications, Plaintiff has suffered actual damages including but not
17
             limited to reviewing credit reports from all three consumer reporting
18
             agencies, time reviewing reports with counsel, sending demand letters,
19
             diminished credit score, denial of credit, and such further expenses in an
20
             amount to be determined at trial.
21
             Wherefore, Plaintiff prays for judgment as hereinafter set forth.
22
                                     PRAYER FOR RELIEF
23
             WHEREFORE, Plaintiff prays for judgment as follows:
24
                1. For preliminary and permanent injunctive relief to stop Defendants
25
                    from engaging in the conduct described above;
26
                2. Award statutory and actual damages pursuant to 15 U.S.C. § 1681n
27
                    and California Civil Code § 1785.31;
28
                3. Award punitive damages in order to deter further unlawful conduct

                                                    21
     Case 8:21-cv-01101-CJC-KES Document 1 Filed 06/24/21 Page 22 of 22 Page ID #:22



1
                  pursuant to 15 U.S.C. § 1681n; and California Civil Code § 1785.31
2
               4. Award attorney’s fees and costs of suit incurred herein pursuant to
3
                  15 U.S.C. § 1681n & o; California Civil Code § 1785.31;
4
               5. For determination by the Court that Creditor’s policies and practices
5
                  are unlawful and in willful violation of 15 U.S.C. § 1681n, et seq.;
6
                  and
7
               6. For determination by the Court that Creditor’s policies and practices
8
                  are unlawful and in negligent violation of 15 U.S.C. § 1681o.
9
                                            Gale, Angelo, Johnson, & Pruett, P.C.
10    Dated: June 24, 2021                        /s/ Joe Angelo
                                                  Joe Angelo
11
                                                  Elliot Gale
12                                                Attorneys for Plaintiff
13                           DEMAND FOR JURY TRIAL
14          Plaintiff hereby demands trial of this matter by jury.
15                                           Gale, Angelo, Johnson, & Pruett, P.C.
      Dated: June 24, 2021                          /s/ Joe Angelo
16
                                                    Joe Angelo
17                                                  Elliot Gale
18

19

20

21

22

23

24

25

26

27

28




                                              22
